Exhibit 10.5

 

FROZEN AS OF DECEMBER 31, 2004

 

DOMINION RESOURCES, INC.

 

EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

 

 

 

As Amended and Restated

Effective December 17, 2004

 



--------------------------------------------------------------------------------

FROZEN AS OF DECEMBER 31, 2004

 

DOMINION RESOURCES, INC.

EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

 

Purpose

 

The Board of Directors of Virginia Electric and Power Company determined that
adoption of the Executive Supplemental Retirement Plan would assist it in
attracting and retaining those employees whose judgment, abilities and
experience will contribute to its continued progress. On May 19, 1983, Virginia
Electric and Power Company became a wholly-owned subsidiary of Dominion
Resources, Inc. The Plan was amended to reflect the reorganization of Virginia
Electric and Power Company and the Plan was adopted by Dominion Resources, Inc.
The Plan was amended further, effective as of October 21, 1983, to require sixty
(60) months of service to be eligible for retirement benefits and to assure
Participants who have attained age fifty-five (55) and who have sixty (60)
months of service with the Company, or who die or become Totally and Permanently
Disabled, of their benefits, so long as they remain elected officers at the time
of their separation from service. The Plan was amended further, effective as of
September 1, 1996, to add a vesting schedule for Participants under age 55, to
change the form and timing of benefit payments, and to coordinate payments with
changes in a previously established trust. The Plan was again completely amended
and restated effective July 8, 2002, subsequently amended and restated effective
September 19, 2003, and restated effective December 17, 2004 to freeze the Plan.

 

Effective December 31, 2004, the Plan is closed to any new Participants and
there shall be no new benefits accruing after that date. The terms and
conditions of this Plan shall continue to apply with respect to all benefits
accrued under this Plan and all Participants in this Plan on or before December
31, 2004.

 

The Plan is being restated with the intent that the restatement shall not
constitute a material modification of the Plan for purposes of Section 885(d)(2)
of Public Law No. 108-357, the American Jobs Creation Act of 2004. If any
portion of this restatement is determined to be a material modification for that
purpose, that portion of the restatement shall be null and void. All provisions
of this restatement of the Plan shall be read and interpreted to be consistent
with the intent of this paragraph. This Plan shall not be materially modified
within the meaning of this section at any time in the future.

 

Article I

 

Definitions

 

As defined herein, the following phrases or terms shall have the indicated
meanings:

 

1.1 “Administrative Benefit Committee” means the Administrative Benefit
Committee appointed to manage and administer the Plan in accordance with the
provisions of Article XI hereof.



--------------------------------------------------------------------------------

FROZEN AS OF DECEMBER 31, 2004

 

1.2 “Affiliate” means any entity that is (i) a member of a controlled group of
corporations as defined in Section 1563(a) of the Code, determined without
regard to Code Sections 1563(a)(4) and 1563(e)(3)(C), of which Dominion
Resources, Inc. is a member according to Code Section 414(b); (ii) an
unincorporated trade or business that is under common control with Dominion
Resources, Inc., as determined according to Code Section 414(c); or (iii) a
member of an affiliated service group of which Dominion Resources, Inc. is a
member according to Code Section 414(m).

 

1.3 “Beneficiary” means the individual, individuals, entity, entities or the
estate of a Participant which, in accordance with the provisions of Article V,
is entitled to receive the benefits payable under the Plan, if any, upon the
Participant’s death.

 

1.4 “Cash Incentive Plan” means any short term incentive plan of Dominion
Resources, Inc. or an Affiliate that the OCN Committee determines should be
taken into account for purposes of this Plan.

 

1.5 “Change in Control” means with regard to each Participant at any time an
event that constitutes a “Change in Control” for purposes of the Employment
Continuity Agreement between the Participant and Dominion Resources, Inc. as in
effect at that time.

 

1.6 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.7 “Company” means Dominion Resources, Inc., its predecessor, a subsidiary or
an Affiliate.

 

1.8 “Final Compensation” means, with respect to a specified Participant as of a
specified date not later than December 31, 2004, the sum of (i) the
Participant’s annual base salary rate then in effect and (ii) the Participant’s
Incentive Compensation Amount. For purposes of this definition, all components
of Final Compensation are calculated without regard to any elections by the
Participant to defer any amount that otherwise would have been paid to the
Participant for the relevant period. As of December 31, 2004, the Participant’s
Final Compensation shall be fixed, based on the annual base salary rate
determined as of December 31, 2004 and the Incentive Compensation Amount shall
be the target amount for the 2004 year.

 

1.9 “Incentive Compensation Amount” means the target amount that may be paid to
a Participant under the Cash Incentive Plan with regard to the year as of which
the determination is being made. If a Participant participates in more than one
Cash Incentive Plan during a year, the Participant’s “Incentive Compensation
Amount” will be the greatest of the target amounts designated under any plan for
that year.

 

1.10 “OCN Committee” means the Organization, Compensation and Nominating
Committee of Dominion Resources, Inc.

 

1.11 “Participant” means an elected officer of Dominion Resources, Inc. or an
Affiliate who is designated by the OCN Committee to participate in the Plan in
accordance with Article II.

 

1.12 “Plan” means the Dominion Resources, Inc. Executive Supplemental Retirement
Plan.

 

2



--------------------------------------------------------------------------------

FROZEN AS OF DECEMBER 31, 2004

 

1.13 “Potential Change in Control” means with regard to each Participant at any
time an event that constitutes a “Potential Change in Control” for purposes of
the Employment Continuity Agreement between the Participant and Dominion
Resources, Inc. as in effect at that time.

 

1.14 “Retirement” and “Retire” mean severance from employment with the Company
at or after the attainment of fifty-five (55) years of age and the completion of
sixty (60) months of service with the Company.

 

1.15 “Totally and Permanently Disabled” means a condition that renders a
Participant eligible to receive long term disability benefits under the
Company’s long term disability plan that covers the Participant.

 

Article II

 

Participation

 

An elected officer of Dominion Resources, Inc. or an Affiliate will become a
Participant in the Plan upon his or her designation as a Participant by the OCN
Committee. The OCN Committee may change its designation of any individual
officer as a Participant at any time; provided, however, that in any event an
individual shall remain a Participant only so long as the individual remains an
elected officer. The employer of a Participant will be a designated employer
under the Plan.

 

Article III

 

Benefits

 

Subject to the provisions of Articles VII and VIII, a Participant (or the
Participant’s Beneficiary, if applicable) shall be entitled to benefits under
this Plan as follows:

 

3.1 (a) If a Participant continues in the employ of the Company beyond age
fifty-five (55) and after completing sixty (60) months of service, such
Participant shall upon Retirement be entitled to an annual benefit equal to
Twenty-Five Percent (25%) of the Participant’s Final Compensation, payable in
equal monthly installments for a period of one hundred twenty (120) months.

 

(b) If a Participant becomes Totally and Permanently Disabled prior to
Retirement, regardless of such Participant’s age or months of service, the
Participant shall be entitled to receive a benefit equal to the amount described
in Section 3.1(a).

 

(c) If a Participant dies while still employed by the Company, regardless of
such Participant’s age or months of service, the Participant’s Beneficiary shall
be entitled to receive a benefit equal to the amount described in Section
3.1(a). If a Participant dies after benefit payments have commenced under
Section 3.1(a) or 3.1(b), as applicable, but before receiving one hundred twenty
(120) monthly payments, the remainder of such payments will be made monthly to
the Participant’s Beneficiary determined in accordance with Article V.

 

3



--------------------------------------------------------------------------------

FROZEN AS OF DECEMBER 31, 2004

 

(d) If a Participant has completed sixty (60) months of service with the
Company, upon his severance from employment with the Company before the
attainment of fifty-five (55) years of age, the Participant shall be entitled to
a benefit equal to the benefit computed under Section 3.1(a) multiplied by the
following fraction (not greater than one):

 

Participant’s completed months of service since becoming a Participant

--------------------------------------------------------------------------------

 

Total months from the date on which the individual became a Participant to

the Participant’s attainment of fifty-five (55) years of age.

 

In calculating months of service, partial months shall be disregarded. The
actuarial equivalent of the benefit under this Section 3.1(d) shall be paid in a
single lump sum payment. The actuarial equivalent shall be determined as
provided in Section 3.2. Payment shall be made on the first day of the month
following the Participant’s severance from employment with the Company or as
soon thereafter as administratively practicable.

 

3.2 (a) In lieu of the benefits described in Section 3.1(a) or 3.1(b), as
applicable, a Participant may elect to receive the actuarial equivalent of the
benefits (i) over a period certain which is more than ten (10) years but not
greater than sixteen (16) years, or (ii) as a single lump sum payment. The
actuarial equivalent of the benefits provided under Section 3.1(a) or 3.1(b)
shall be computed using actuarial factors, including interest rates, as
determined by the Administrative Benefit Committee. If a Participant who makes
an effective election under subsection (i) above dies prior to receiving the
total actuarial equivalent of the benefits described in Section 3.1(a) or
3.1(b), as applicable, the balance of such actuarial equivalent shall be paid
monthly to the Participant’s Beneficiary determined in accordance with Article
V. If a Participant who makes an effective election under subsection (ii) above
to receive benefits in a single lump sum dies prior to receiving the payment,
the lump sum benefit shall be paid to the Participant’s Beneficiary determined
in accordance with Article V.

 

(b) Effective December 1, 2001, if a Participant elects to receive benefits in a
single lump sum payment under Section 3.2(a), the Participant may elect prior to
December 31, 2004 to defer payment of such benefits by electing to roll over the
amount of the benefits to the Dominion Resources, Inc. Executives’ Deferred
Compensation Plan. Payment of benefits rolled over to the Dominion Resources,
Inc. Executives’ Deferred Compensation Plan shall be determined under the
distribution provisions of that plan.

 

(c) Effective January 1, 2003, if a Participant elects to receive benefits in a
single lump sum payment under Section 3.2(a), the Participant may elect to defer
payment of such benefits by electing to roll over the amount of the benefits to
the Dominion Security Option Plan. Payment of benefits rolled over to the
Dominion Security Option Plan shall be determined under the distribution
provisions of that plan.

 

(d) The Participant must make the election under Section 3.2(a), 3.2(b) or
3.2(c) at least six (6) months prior to the commencement of the receipt of
benefits. Notwithstanding the foregoing, effective December 1, 2001 for
distributions prior to June 1, 2002, the Participant may elect the rollover
option as described in Section 3.2(b) (regardless of whether the Participant has
previously made an election to receive benefits under Section 3.2(a)), and such
election shall be effective ten (10) days after the receipt of such election by
the Administrative Benefit Committee.

 

4



--------------------------------------------------------------------------------

3.3 A Beneficiary receiving benefits described in Section 3.1 or Section 3.2 may
designate a beneficiary who will be entitled to receive the remaining benefits
due the Beneficiary after the Beneficiary’s death. Designation of a beneficiary
under this Section 3.3 shall be made in accordance with Article V of the Plan.

 

3.4 Payment of the benefits described in Sections 3.1 and 3.2 shall commence on
(or as soon as practicable after) the first day of the month next following the
Retirement, other termination of employment, or death of the Participant,
whichever is applicable; provided, however, that payment of the benefit
described in Section 3.1(b) shall commence on (or as soon as practicable after)
the first day of the month next following the Administrative Benefit Committee’s
determination of the Participant’s Total and Permanent Disability.

 

3.5 It is not intended that a Participant or Beneficiary receive duplicate
benefits under this Plan. Anything herein to the contrary notwithstanding,
therefore, the following provisions shall apply after a Participant has received
a payment of any benefits under this Plan:

 

(a) If a Participant ceases to be employed by the Company, receives a
distribution of part or all of the benefits payable under this Plan, and is
subsequently reemployed by the Company, the amount of any benefit subsequently
payable to the Participant from this Plan shall be appropriately adjusted to
reflect the earlier distribution.

 

(b) If a Participant has received an immediate lump sum payment of all benefits
due to the Participant under this Plan, the Participant’s Beneficiary shall not
be entitled to receive any benefit under Article III or otherwise under this
Plan.

 

(c) Any adjustment under this Section 3.5 shall be made in accordance with rules
established by the Administrative Benefit Committee and applied in a uniform and
nondiscriminatory manner.

 

3.6 All payments under the Plan shall be subject to any applicable payroll and
withholding taxes.

 

Article IV

 

Coordination of Benefits

 

Any amount payable to a Participant or a Beneficiary under the Plan may be paid
in part or in whole from any trust which is maintained by or on behalf of
Dominion Resources, Inc. or an Affiliate or to which Dominion Resources, Inc or
an Affiliate contributes, including without limitation any so-called “rabbi” or
“secular” trust established from time to time. Dominion Resources, Inc. shall
have the complete discretion to determine the source of any payment due under
the Plan to any Participant or Beneficiary.

 

5



--------------------------------------------------------------------------------

FROZEN AS OF DECEMBER 31, 2004

 

Article V

 

Designation of Beneficiary

 

5.1 A Participant may designate a Beneficiary to receive benefits due under the
Plan, if any, upon the Participant’s death. Designation of a Beneficiary shall
be made by execution of a form approved or accepted by the Administrative
Benefit Committee. In the absence of an effective Beneficiary designation, a
Participant’s surviving spouse, if any, and if none, the Participant’s estate,
shall be the Beneficiary.

 

5.2 A Participant may change a prior Beneficiary designation made under Section
5.1 by a subsequent execution of a new Beneficiary designation form. The change
in Beneficiary will be effective upon receipt by the Administrative Benefit
Committee or its designee.

 

5.3 A beneficiary designation or a change in beneficiary designation by a
Beneficiary pursuant to Section 3.3 shall be governed by Sections 5.1 and 5.2 as
if “Beneficiary” were substituted for “Participant” and “beneficiary” were
substituted for “Beneficiary” therein.

 

Article VI

 

Guarantees

 

The Company has only a contractual obligation to make payments of the benefits
described in Article III. All benefits paid by the Company are to be satisfied
solely out of the general corporate assets of the Company, which assets shall
remain subject at all times to the claims of its creditors. No assets of the
Company will be segregated or committed to the satisfaction of its obligations
to any Participant or Beneficiary under this Plan.

 

Article VII

 

Termination of Employment

 

7.1 The Plan does not in any way limit the right of the Company at any time and
for any reason to terminate either a Participant’s employment or a Participant’s
status as an officer. In no event shall the Plan, by its terms or by
implication, constitute an employment contract of any nature whatsoever between
the Company and a Participant.

 

7.2 Except as otherwise provided in Section 7.3, a Participant (a) who is
removed or not reelected as an officer or (b) whose employment with the Company
terminates for any reason other than death or Total and Permanent Disability
before the Participant has completed sixty (60) months of service with the
Company, shall immediately cease to be a Participant under this Plan and shall
forfeit all rights under this Plan. In no event shall an individual who was a
Participant but who is not an officer of a designated employer at the time of
such individual’s death, Retirement, Total and Permanent Disability, or other
termination of employment with the Company be entitled to any benefit under the
Plan. A Participant on authorized leave of absence from the Company shall not be
deemed to have terminated employment or to lose the status of Participant solely
as a result of such leave of absence.

 

6



--------------------------------------------------------------------------------

FROZEN AS OF DECEMBER 31, 2004

 

7.3 Anything herein to the contrary notwithstanding, if a Participant is in the
employ of a Company on the date of a Change in Control or a Potential Change in
Control relating to that Company, the provisions of the Employment Continuity
Agreement between the Participant and Dominion Resources, Inc. shall control (a)
the Participant’s subsequent participation in this Plan and (b) the eligibility
for, computation of, and payment of any benefits under this Plan to the
Participant.

 

7.4 A Participant who ceases to be an employee of the Company and who is
subsequently reemployed by the Company shall not accrue any additional benefits
for periods during which he or she is not a Participant.

 

Article VIII

 

Termination, Amendment or Modification of Plan

 

8.1 Except as otherwise specifically provided, Dominion Resources, Inc. reserves
the right to amend, modify or terminate this Plan, wholly or partially, at any
time and from time to time by action of its Board of Directors or its delegate;
provided, however, that no such amendment, modification or termination may
decrease the benefit of a Participant (or Beneficiary, if applicable) where (a)
the Participant has already terminated employment at a time when a benefit is
payable under the Plan or (b) the Participant has already completed sixty (60)
months of service with the Company as of the date of the change and remains an
elected officer of a designated employer; and further provided that with respect
to a Participant who is in the employ of a Company on the date of a Change in
Control or a Potential Change in Control relating to that Company, the
provisions of the Employment Continuity Agreement between the Participant and
Dominion Resources, Inc. shall apply to limit the ability of Dominion Resources,
Inc. to amend, modify or terminate this Plan with regard to the affected
Participant unless the Participant agrees to such amendment, modification or
termination in writing.

 

8.2 Section 8.1 notwithstanding, no action to terminate the Plan shall be taken
except upon written notice to each Participant to be affected thereby, which
notice shall be given not less than thirty (30) days prior to such action.

 

8.3 Any notice which shall be or may be given under the Plan shall be in writing
and shall be mailed by United States mail, postage prepaid. If notice is to be
given to Dominion Resources, Inc., such notice shall be addressed to the
corporate offices and sent to the attention of the Corporate Secretary. If
notice is to be given to a Participant, such notice shall be addressed to the
Participant’s last known address.

 

8.4 Except as provided in Sections 7.3 and 8.1, upon the termination of this
Plan, the Plan shall no longer be of any further force or effect and neither
Dominion Resources, Inc. nor any Participant or Beneficiary shall have any
further obligation or right under this Plan.

 

7



--------------------------------------------------------------------------------

FROZEN AS OF DECEMBER 31, 2004

 

8.5 The rights of any individual who was a Participant and whose designation as
a Participant is revoked or rescinded by the OCN Committee shall cease upon such
action.

 

Article IX

 

Other Benefits and Agreements

 

Except as provided in Article IV with regard to the coordination of benefit
payments, the benefits provided for a Participant and the Participant’s
Beneficiary under the Plan are in addition to any other benefits available to
such Participant under any other plan or program of the Company for its
employees, and, except as may otherwise be expressly provided for, the Plan
shall supplement and shall not supersede, modify or amend any other plan or
program of the Company in which a Participant is participating.

 

Article X

 

Restrictions on Transfer of Benefits

 

No right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge, and any attempt to do so shall
be void. No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
such benefit. If any Participant or Beneficiary under the Plan should become
bankrupt or attempt to anticipate, alienate, sell, assign, pledge, encumber or
charge any right to a benefit hereunder, then such right or benefit, in the
discretion of the OCN Committee, shall cease and terminate, and, in such event,
the OCN Committee may hold or apply the same or any part thereof for the benefit
of such Participant or Beneficiary, his or her spouse, children, or other
dependents, or any of them, in such manner and in such portion as the OCN
Committee may deem proper.

 

Article XI

 

Administration of the Plan

 

11.1 The Plan shall be administered by the Administrative Benefit Committee,
which shall have the discretionary authority to interpret the terms of the Plan
and to decide factual and other questions relating to the Participant and the
Participant’s benefits, including without limitation questions relating to
eligibility for, calculation of, and payment of benefits under the Plan. Subject
to the provisions of the Plan, the Administrative Benefit Committee may adopt
such rules and regulations as it may deem necessary or desirable to carry out
the purposes of the Plan. The Administrative Benefit Committee’s interpretation
and construction of any provision of the Plan shall be final, conclusive and
binding upon the Company and upon Participants and their Beneficiaries.

 

11.2 Dominion Resources, Inc. shall indemnify and save harmless each member of
the Administrative Benefit Committee and each member of the OCN Committee
against any and all expenses and liabilities arising out of membership on the
respective Committee, excepting only

 

8



--------------------------------------------------------------------------------

FROZEN AS OF DECEMBER 31, 2004

 

expenses and liabilities arising out of the member’s own willful misconduct.
Expenses against which a member of the OCN Committee or the Administrative
Benefit Committee shall be indemnified hereunder shall include without
limitation, the amount of any settlement or judgment, costs, counsel fees, and
related charges reasonably incurred in connection with a claim asserted, or a
proceeding brought or settlement thereof. The foregoing right of indemnification
shall be in addition to any other rights to which any such member may be
entitled.

 

11.3 In addition to the powers hereinabove specified, the Administrative Benefit
Committee shall have the specific discretionary authority to compute and certify
the amount and kind of benefits from time to time payable to Participants and
their Beneficiaries under the Plan, to authorize all disbursements for such
purposes, and to determine whether a Participant is Totally and Permanently
Disabled so as to be entitled to a benefit under Section 3.1(b).

 

11.4 To enable the Administrative Benefit Committee to perform its functions,
the Company shall supply full and timely information to the Administrative
Benefit Committee on all matters relating to the compensation of all
Participants, their retirement, death or other cause for termination of
employment, and such other pertinent facts as the Administrative Benefit
Committee may require.

 

11.5 Any responsibility or authority given under this Plan to either the
Administrative Benefit Committee or the OCN Committee may be delegated by the
respective committee. Any such delegation shall be in writing and shall be
prospectively revocable at any time.

 

11.6 (a) Every Participant, retired Participant, or Beneficiary of a Participant
shall be entitled to file with the Administrative Benefit Committee a claim for
benefits under the Plan. The claim is required to be in writing. For purposes of
this section, any action required or authorized to be taken by the claimant may
be taken by a representative authorized in writing by the claimant to represent
the claimant.

 

(b) If the claim is denied by the Administrative Benefit Committee, in whole or
in part, the claimant shall be furnished written notice of the denial of the
claim within ninety (90) days after the Administrative Benefit Committee’s
receipt of the claim or within one hundred eighty (180) days after such receipt
if special circumstances require an extension of time. If special circumstances
require an extension of time, the claimant shall be furnished written notice
prior to the termination of the initial ninety-day period explaining the special
circumstances that require an extension of time and the date by which the
Administrative Benefit Committee expects to render the benefit determination.

 

(c) Within sixty (60) days following the date the claimant receives written
notice of the denial of the claim, the claimant may request the OCN Committee to
review the denial. For purposes of this section, any action required or
authorized to be taken by the claimant may be taken by a representative
authorized in writing by the claimant to represent the claimant.

 

(d) The OCN Committee shall afford the claimant a full and fair review of the
decision denying the claim and shall:

 

(i) Provide, upon request and free of charge, reasonable access to and copies of
all documents, records and other information relevant to the claim;

 

9



--------------------------------------------------------------------------------

FROZEN AS OF DECEMBER 31, 2004

 

(ii) Permit the claimant to submit written comments, documents, records and
other information relating to the claim; and

 

(iii) Provide a review that takes into account all comments, documents, records
and other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
determination.

 

(e) The decision on review by the OCN Committee shall be in writing and shall be
issued within sixty (60) days following receipt of the request for review. The
period for decision may be extended to a date not later than one hundred twenty
(120) days after such receipt if the Committee determines that special
circumstances require extension. If special circumstances require an extension
of time, the claimant shall be furnished written notice prior to the termination
of the initial sixty-day period explaining the special circumstances that
require an extension of time and the date by which the Committee expects to
render its decision on review.

 

Article XII

 

Confidentiality and Noncompetition Provisions

 

12.1 By receiving a benefit under this Plan, a Participant agrees never directly
or indirectly to disclose to any third party or use for such Participant’s own
personal benefit any confidential information or trade secret of the Company
except and to the extent (a) disclosure is ordered by a court of competent
jurisdiction or (b) the information otherwise becomes public through no action
of the Participant.

 

12.2 By receiving a benefit under this Plan, a Participant further agrees that
for a period of one (1) year following termination of employment with the
Company for any reason, the Participant will not, without the specific written
permission of the Company, be directly employed in, or otherwise provide
services in any capacity to, any business or enterprise (including but not
limited to the Participant’s own business or enterprise) that engages in direct
competition with the Company in any state in which the Company is at the time of
the Participant’s termination of employment either carrying on business or
actively negotiating to enter business.

 

12.3 The OCN Committee (or its delegate) in its sole discretion has the
authority to interpret and administered this Article XII and to determine
whether a business is in competition with the Company as described in Section
12.2. In addition, a terminated Participant may request the OCN Committee to
determine in advance whether a specific contemplated business or enterprise
would be in competition with the Company for purposes of Section 12.2, and a
response shall be provided to the Participant within a reasonable time after all
relevant information is provided to enable the OCN Committee to make its
determination.

 

10



--------------------------------------------------------------------------------

FROZEN AS OF DECEMBER 31, 2004

 

12.4 If the OCN Committee determines that a terminated Participant who is
receiving or has received benefits under this Plan is, within one (1) year
following termination of employment and without the specific written permission
of the Company, directly employed in, or otherwise providing services in any
capacity to, a business or enterprise that engages in direct competition with
the Company in any state in which the Company is at the time of the
Participant’s termination of employment either carrying on business or actively
negotiating to enter business, then (a) all payments to the Participant under
this Plan shall cease, (b) the Participant shall forfeit all rights to any
further payments under the Plan, and (c) the Participant shall be responsible
for repaying to the Plan any payments already made to the Participant that
represent (i) amounts paid or payable with regard to any period for which the
Participant was in competition with the Company as described herein and/or (ii)
any amounts already paid that related to any future benefit that has been
accelerated, in each case without regard to any payroll taxes withheld from the
payment received by the Participant.

 

12.5 As a condition to receiving payments under the Plan, the OCN Committee may
require that Participant to enter into a separate confidentiality and/or
noncompetition agreement in a form acceptable to the Company.

 

Article XIII

 

Miscellaneous

 

13.1 The Plan shall inure to the benefit of, and shall be binding upon, Dominion
Resources, Inc. and its successors and assigns, and upon a Participant, a
Beneficiary, and either of their assigns, heirs, executors and administrators.

 

13.2 To the extent not preempted by federal law, the Plan shall be governed and
construed under the laws of the Commonwealth of Virginia, without regard to its
choice of law provisions.

 

13.3 Masculine pronouns wherever used shall include feminine pronouns and the
use of the singular shall include the plural.

 

11